Exhibit 10.34 M.D.C. HOLDINGS, INC. 2 RESTRICTED STOCK AGREEMENT M.D.C. Holdings, Inc., a Delaware corporation (the “Company” ), awards to the Employee named below restricted shares of the Company’s common stock, $0.01 par value per share ( “Restricted Stock” ) under the Company’s 2011 Equity Incentive Plan (the “Plan” ). This Restricted Stock Agreement (the “Agreement” ) evidences the terms of the Company’s award of the Restricted Stock to Employee. A. NOTICE OF AWARD Name of Employee: Number of Shares of Restricted Stock: Closing Price on Award Date (NYSE): $ Aggregate Fair Market Value:* $ Award Date: Lapse Schedule: Except as provided otherwise in this Agreement and the Plan, and subject to Employee’s continuous employment with the Company from the Award Date through each lapse date set forth below, the Forfeiture Restrictions shall lapse as to the Restricted Stock in accordance with the following schedule: Percentage of Shares Lapse Date Lapse of Forfeiture Restrictions Cumulative Unrestricted Stock % The Restriction Period shall be the period of time during which the Forfeiture Restrictions remain in effect for the applicable shares of Restricted Stock. * The aggregate Fair Market Value is determined by the Award Date closing price of Company common stock on the New York Stock Exchange (rounded down to the next whole share in the event of a fractional share), subject to the terms and conditions set forth in this Agreement. B. RESTRICTED STOCK AGREEMENT 1.
